On Rehearing.
SOMMERVILLE, J.
The rehearing in this case was restricted to the question of the basis upon which plaintiff should be allowed to recover from defendant All other questions in the case were disposed of in the original opinion of the court.
After further argument on both sides, oral and printed, and upon further examination of the matter, we have concluded that the basis adopted by the court in the original opinion on the case upon which plaintiff should recover is correct, and it will not be changed.
The comparatively small expense, as shown in the record, for machinery used by defendant in saving casing-head gasoline, would not warrant us in charging the owner with any part thereof.
The former opinion and decree of the court are reinstated, and they are made the opinion and decree in the case.